LEVI&KORSINSKY LLP                                                                        733 Summer Street, Suite 304
                                                                                          Stamford, CT 06901
                                                                                          T: 203-992-4523
                                                                                          F: 212-363-7171
                                                                                          www.zlk.com


                                                                                          Shannon L. Hopkins
                                                                                          shopkins@zlk.com


                                                             October 11, 2018
VIA ECF

Hon. Vanessa Gilmore
United States Courthouse
515 Rusk Ave., Room 5300
Houston, TX 77002

Re:     Abouzied v. Applied Optoelectronics, Inc. et al., No. 4:17-cv-02399 (S.D. Tex.)

Dear Judge Gilmore,

       We represent Lead Plaintiff Lawrence Rougier in the above-referenced action (the
“Action”). We write to request a pre-motion conference concerning Plaintiff’s anticipated
motions for (1) leave to amend the First Amended Complaint (the “FAC,” Dkt. 48) and (2)
consolidation of this action (the “Action”) with two new actions filed in this district (the “New
Actions”).1 As explained in Plaintiff’s Notice of Related Case, filed concurrently herewith, the
New Actions allege that the same Defendants violated the same federal securities laws (Sections
10(b) and 20(a) of the Securities Exchange Act) in connection with recent revelations concerning
the same subject matter described in the FAC.

The Proposed Motion for Leave to Amend

        Leave to amend “shall be granted freely when justice so requires,” and may be denied
only if the district court has “substantial reason” for doing so. Hermann Hldgs. Ltd. v. Lucent
Techs., Inc., 302 F.3d 552, 566 (5th Cir. 2002), citing Fed. R. Civ. P. 15(a). The SAC would
include newly disclosed information confirming the FAC’s allegations, and no substantial reason
exists here for denial.2 As the FAC alleges, from February 23, 2017 to February 21, 2018 (the
“Class Period”), Defendants concealed the weakness in their “vertically integrated”
manufacturing process, which resulted in the immediate failures of, and latent defects in,
products sent to AOI’s key customers. In particular, as a former AOI employee reported, the
coatings on laser chips were “prone to failure within several years” (FAC ¶57) and Amazon, then
AOI’s largest customer, received transceivers that were defective out of the box (FAC ¶71).
Defendants partially disclosed the falsity of their statements concerning vertical integration
during the Class Period when they belatedly revealed that AOI had lost business from Amazon.

1
  Taneja v. Applied Optoelectronics, Inc. et al., No. 4:18-cv-03544 (S.D. Tex. filed Oct. 1, 2018) (Lake, J.) and
Pokoik v. Applied Optoelectronics, Inc. et al., No. 4:18-cv-3722 (S.D. Tex. filed Oct. 10, 2018).
2
  Defendants’ counsel in this Action informed Lead Plaintiff’s counsel that Defendants would not consent to the
filing of a Second Amended Complaint (“SAC”) or to a motion to consolidate without first reviewing the proposed
SAC.
Page 2 of 3
October 11, 2018


However, Defendants maintained that its lost sales reflected industry-wide issues, and did not
disclose that its defective products caused it to lose Amazon’s business.

        The proposed Second Amended Complaint (“SAC”) would extend the Class Period
through September 27, 2018, to account for the new disclosures, which corroborate and expand
upon the FAC’s allegations. On September 27, 2018, an analyst reported that Facebook (which
now accounts for 52% of AOI’s revenue) had received transceivers containing laser chips that
were prone to long-term failure. Compelled by this report to explain itself, AOI disclosed the
next day that “[d]uring the third quarter, we identified an issue with a small percentage of 25G
lasers within a specific customer environment” which required the company to “suspend
shipments of certain transceivers utilizing these lasers while we worked to gain a deeper
understanding of the scope of the issue and implement a solution.” As a consequence of what an
analyst called “a company-specific quality problem,” AOI reportedly is seeking to procure lasers
from outside suppliers. AOI’s share price plummeted on the news, which contradicted and
rendered misleading Defendants’ prior representations that vertical integration gave AOI control
over product quality and an advantage over competitors.

The Proposed Motion to Consolidate the Actions

        A court deciding whether to consolidate considers “(1) whether the actions are pending
before the same court, (2) whether common parties are involved in the cases, (3) whether there
are common questions of law and/or fact, (4) whether there is risk of prejudice or confusion if
the cases are consolidated, and if so, is the risk outweighed by the risk of inconsistent
adjudications of factual and legal issues if the cases are tried separately, and (5) whether
consolidation will conserve judicial resources and reduce the time and cost of trying the cases
separately.” Castaenda v. Davis, 2018 U.S. Dist. LEXIS 121167 at *6 (S.D. Tex. June 24, 2018)
(citing Fed. R. Civ. P. 42(a)(2) and collecting cases). These factors favor consolidation here.3

        The New Actions are pending in this District, assert the same claims against the same
defendants, have the same class members and questions of law (federal securities law violations)
and fact (misrepresentations concerning AOI’s vertically integrated manufacturing), and have the
same parties. There is no risk of prejudice to the putative class because the class period and
substantive allegations would be expanded in the consolidated case currently pending in this
Court. Consolidation now—before decisions on the motion to dismiss in this Action and the
appointment of a lead plaintiff in and consolidation of the New Actions—would conserve
judicial resources and reduce the cost of discovery, motion practice, and trial.

                                              ***
 Accordingly, Lead Plaintiff respectfully requests a conference with Your Honor as well as the
opportunity to submit briefing on the foregoing proposed motions.



3
 Plaintiffs’ counsel in the New Actions have not yet responded to Lead Plaintiff’s request for their position on the
proposed motion to consolidate. In any event, “[a] court may order the consolidation of cases despite the opposition
of the parties” and “the Court’s determination may even take precedence over the desires of counsel.” See In re Air
Crash Disaster at Florida Everglades, 549 F.2d 1006, 1013 (5th Cir. 1977).
